DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-25, 27-28, 30, 32-38 and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Amended independent claims 24 and 25 recite the limitation "operating the bioreactor using a mixing rate that results in at least 95% complete mixing in 12 desirable kLa values with respect to CO2 (including the kLa values outlined above) can be achieved for reactors with volumes of 50 milliliters or less by using mixing rates such that substantially complete mixing (i.e., about 95% complete mixing or more) is achieved relatively slowly (e.g., in about 5 second or more), Applicant’s specification is silent as to the factors that would result in the claimed kLa of the carbon dioxide. In particular, the instant specification states that the value of kLa of the carbon dioxide depends on variety of different factors that can affect the kLa values including mixing rate of the culture medium, the volume of the reactor chamber and the partial pressure of the carbon dioxide in the headspace. However, the disclosure does not disclose the mixing rate that is operated with the bioreactor to achieve the result of “at least 95% complete mixing in 12 seconds” and claimed kLa values. With respect to cited portion of the specification by the Applicant that states “optimal mixing cycle time of 12 seconds” on page 30, ll. 17-18, the disclosure does not describe as to the other optimal mixing cycle times required to achieve the kLa range values claimed in claims 24 and 25. The kLa value for CO2 in the cited experiment is 2.14 ± 0.07 hour-1. 	As such, said limitation of amended claims 24 and 25, constitutes new matter. 	Claim(s) 27-28, 30, 32-38 and 40-45 is/are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-25, 27-28, 30, 32-38 and 40-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinter et al (previously cited, WO 2010/017338 A1) (hereinafter “Grinter”) in view of Jensen et al (US 2004/0077075; hereinafter “Jensen”), Cremonese (previously cited, US 4,839,292), Miller et al (previously cited, US 2005/0026134) (hereinafter “Miller”) and Auton (previously cited, US 2007/0148726).
Regarding claim 24, Grinter discloses a method of operating a bioreactor (a process for improving cell viability by improving process parameters of cell culture media, including pH, osmolality and dissolved carbon dioxide levels; see Grinter at ¶ [0001], [0015] and [0070]), comprising:  	(a)    providing a bioreactor comprising a reactor chamber having a volume containing a liquid growth medium including at least one biological cell and a gaseous headspace containing oxygen and carbon dioxide above the liquid growth medium (Grinter describes a method of controlling culture parameters in a bioreactor having a volume containing cells and culture media, and a headspace containing gases including carbon dioxide and oxygen; see ¶¶ [0070] and [0073]-[0077]), wherein the bioreactor further comprises:  	a first inlet connecting (i) a gas manifold connected to a source of carbon dioxide gas and oxygen to (ii) the gaseous headspace (gas supply containing nitrogen, oxygen and carbon dioxide is introduced into the headspace above the top surface of the liquid through a gas injector, and the bioreactor intrinsically includes a manifold connected to sources of said gases; see, e.g., ¶¶ [0073] and [0083]-[0084]); 	a second inlet connecting a source of an alkaline liquid to the liquid growth medium (additional solutions, such as bicarbonate solution, is added to the bioreactor and thus the bioreactor includes a second inlet to facilitate the introduction of said La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and -1. However, Grinter further discloses wherein the method can be employed with laboratory scale bioreactors to determine desired pH and dissolved carbon dioxide for a given mammalian cell culture process (see ¶¶ [0100] and [0101]). The method of Grinter is directed to improving process parameters of cell culture media, including pH, osmolality and dissolved oxygen and carbon dioxide levels to improve cell viability during cell culture process (Grinter at ¶ [0001], [0015] and [0070]). Grinter further discloses wherein the gas exchange rate including the carbon dioxide gas at the gas-liquid interface can be improved and selectively regulated. For example, by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements within the bioreactor (see Grinter at ¶¶ [0067]-[0068] and [0081]-[0083]; Table 1).	  	It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Grinter to arrive at the claimed invention with a reasonable expectation of success. Grinter discloses a process wherein the gas exchange rate including the carbon dioxide gas at the gas-liquid interface (kLa) can be improved and selectively regulated by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements within the bioreactor, and the method can be employed with laboratory scale bioreactors, and thus, one of ordinary skill in the art would have been able to employ the method of Grinter to arrive at the claimed kLa values and mixing rate with a reasonable expectation of success.  	Modified Grinter does not explicitly disclose wherein an aspect ratio of the reactor chamber is less than 10.
Regarding claim 25, Grinter discloses a method of operating a bioreactor (Grinter discloses a process for improving cell viability by improving process parameters of cell culture media, including pH, osmolality and dissolved carbon dioxide levels; see Grinter at ¶ [0001], [0015] and [0070]), comprising:  	(a)    providing a bioreactor comprising a reactor chamber having a volume, the reactor chamber containing:  	 a liquid growth medium including at least one biological cell, and a gaseous headspace containing oxygen and carbon dioxide above the liquid growth medium (Grinter describes a method of controlling culture parameters in a bioreactor having a volume containing cells and culture media, and a headspace containing gases including carbon dioxide and oxygen; see ¶¶ [0070] and [0073]-[0077]), wherein the bioreactor further comprises: 
 	Assuming arguendo that the first inlet not connected to a manifold.  	Cremonese discloses a bioreactor comprising a gas inlet coupled to a manifold (see Cremonese, FIGS. 11-12 and col. 10, lines 27-29). It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have employed the manifold of Cremonese with the bioreactor of Grinter because such modification would have been nothing more than the simple substitution of one known gas delivery means for another for the predictable result of introducing gases into a bioreactor. Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have resulted in a bioreactor having the added advantage of reducing the number of inlets required to introduce different gases and thereby reduce manufacturing cost of the bioreactor. 	Grinter discloses wherein the reactor chamber comprises a gaseous headspace but does not explicitly disclose wherein the bioreactor comprises a gas-permeable membrane that separates the gaseous headspace and the liquid growth medium. However, Grinter disclose wherein sweeping gas consisting of carbon dioxide, oxygen, nitrogen and air or other suitable gases and their mixtures are introduced into the headspace of the bioreactor, and subsequently exhausted form the headspace (see La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and less than 10 hour-1. However, the method of Grinter is directed to improving process parameters of cell culture media, including pH, osmolality and dissolved oxygen and carbon dioxide levels to improve cell viability during cell culture process (Grinter at ¶ [0001], [0015] and [0070]). Grinter further discloses wherein the gas exchange rate La) can be improved and selectively regulated by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements within the bioreactor, and the method can be employed with laboratory scale bioreactors, and thus, one of ordinary skill in the art would have been able to employ the method of Grinter to arrive at the claimed kLa values and mixing rate with a reasonable expectation of success.  	Modified Grinter does not explicitly disclose wherein an aspect ratio of the reactor chamber is less than 10. 	Auton discloses a cell culture system comprising a bioreactor having a reaction chamber and a headspace (see Auton at ¶ [0029]). Auton further discloses an aspect ratio of the reaction chamber is selectively selected to provide optimum rate of transport of gas into the liquid (see Auton at ¶ [0035]). An aspect ratio of greater than 1.0 is preferred (see Auton at ¶ [0035]).  	In view of Auton, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the aspect ratio of the reaction chamber of 
Regarding claim 27, modified Grinter further discloses the step of transporting an acidic material to the liquid growth medium (pH control includes the addition of solutions including an acidic solution to maintain pH within the desired range; see Grinter at ¶¶ [0064], [0066] and [0101]).
Regarding claims 28 and 36, modified Grinter discloses wherein the alkaline liquid contains bicarbonate ions (additional solutions, such as bicarbonate solution, is added to the bioreactor and thus the bioreactor includes a second inlet to facilitate the introduction of the solution; see ¶¶ [00666]-[0068]).
Regarding claim 30, modified Grinter discloses wherein the bioreactor has a volume containing liquid medium, but does not explicitly disclose wherein the volume of the liquid medium is equal to or greater than 10 microliters and less than 50 milliliters. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the liquid medium volume within the bioreactor to have a volume of equal to or greater than 10 microliters and less than 50 milliliters, because such modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious.
Regarding claims 32 and 40, modified Grinter discloses wherein the at least one biological cell is a mammalian cell (the process includes controlling culture 
Regarding claims 33 and 41, modified Grinter does not explicitly disclose wherein the mammalian cell is one of the claimed cells. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with the claimed cell type, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Regarding claims 34 and 42, modified Grinter does not explicitly disclose wherein the at least one biological cell is a cardiac cell, a fibroblast, a keratinocyte, a hepatocyte, a chondrocyte, a neural cell, a osteocyte, a muscle cell, a blood cell, an endothelial cell, an immune cell, or a stem cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with a cardiac cell, a fibroblast, a keratinocyte, a hepatocyte, a chondrocyte, a neural cell, a osteocyte, a muscle cell, a blood cell, an endothelial cell, an immune cell, or a stem cell, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Regarding claims 35 and 43, modified Grinter does not explicitly disclose wherein the at least one biological cell a genetically-engineered cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Regarding claims 37 and 44, 
Regarding claims 38 and 45, modified Grinter does not explicitly disclose wherein the at least one biological cell comprises a Chinese hamster ovary (CHO) cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with a Chinese hamster ovary (CHO) cell, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Response to Arguments
Applicant's arguments filed on 08/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the method of Grinter cannot be used with small scale bioreactor 
In response, Grinter specifically discloses that the disclosure can be used under scaled-down conditions in a smaller scale bioreactor or at full commercial bioreactor scale (see ¶¶ [0100]-[0101]). Thus, Applicant’s argument is not persuasive. 
In response to the Applicant’s argument with respect to Jensen (see page 9 of the Remarks), the reference of Jensen is merely cited to disclose that small scale bioreactor having a volume of less than approximately 1 ml is advantageous in that they allow efficient gas-liquid contacting to control the level of the dissolved gas. Moreover, Jensen discloses that small volume bioreactors can be employed to achieve desired mass transfer coefficient. Further, Grinter already discloses that the disclosure can be 
With respect to the Applicant’s argument regarding the unexpected results, as discussed in the rejection, the reference of Grinter explicitly discloses that the disclosure can be employed with different bioreactor sizes. The method allows to maintain desired kLa values of carbon dioxide within the bioreactor. Moreover, Jensen discloses that small volume bioreactors can be employed to achieve desired mass transfer coefficient. Thus, it is respectfully submitted that the combination meets the claimed method.  
Conclusion 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799